       AO 450 (Rev. 11/11) Judgment in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                         for the
                                                              SouthernDistrict
                                                          __________   Districtofof__________
                                                                                    Ohio

                       Wendy Pyfrin Feucht, et al.                          )
                                    Plaintiff                               )
                                       v.                                   )       Civil Action No. 3:18-CV-345
           Triad Local Schools Board of Education, et al.                   )
                                   Defendant                                )

                                                    JUDGMENT IN A CIVIL ACTION

       The court has ordered that (check one):

       u the plaintiff (name)                                                                                         recover from the
       defendant (name)                                                                                                  the amount of
                                                                                   dollars ($               ), which includes prejudgment
       interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

       u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                        recover costs from the plaintiff (name)
                                                 .

       ✔ other:
       u               Judgment in favor of Defendants' and against Plaintiffs'
Declining to Exercise Supplemental Jurisdiction Over the Remaining Claims and Therefore Dismissing the                                      .
Remaining Claims Without Prejudice to Refiling in State Court
       This action was (check one):

       u tried by a jury with Judge                                                                          presiding, and the jury has
       rendered a verdict.

       u tried by Judge                                                                          without a jury and the above decision
       was reached.

       ✔
       u decided by Judge              Thomas M. Rose                                                 on a motion for
             Dismissal
                                                                                                                                            .

       Date:      12/2/2019                                                        CLERK OF COURT



                                                                                                 Signature of Clerk or Deputy Clerk
